                                 UNITED STATES DISTRICT COURT
                             FOR THE SOUTHERN DISTRICT OF ILLINOIS

 LEONARD HADLEY,

                Plaintiff,

        v.                                                     Case No. 18-cv-1068-JPG-DGW

 ASTRAZENECA PHARMACEUTICALS PLC,
 ASTRAZENECA PLC, and U.S. GOVERNMENT
 FOOD AND DRUG ADMINISTRATION,

                Defendants.

                                   MEMORANDUM AND ORDER

       This matter comes before the Court on the motion of defendant U.S. Government Food and

Drug Administration (“FDA”) to substitute the United States of America as the proper defendant for

plaintiff Leonard Hadley’s tort claim for money damages (Doc. 42). The FDA has ascertained that

Hadley’s claim for money damages falls under the Federal Tort Claims Act (“FTCA”), 28 U.S.C.

§§ 1346(b) & 2671-2680, and that the only proper defendant in an FTCA claim is the United States

itself, not a federal agency, see 28 U.S.C. §§ 2674 & 2679(a). Accordingly, the FDA asks the Court to

substitute the United States in Hadley’s claim for damages but to allow the FDA, for the time being, to

remain as a defendant in his claim for injunctive and declaratory relief. The Court finds the FDA’s

position has merit. Accordingly, it GRANTS the motion to substitute (Doc. 42) and ORDERS that

the United States be substituted as a defendant in Hadley’s tort claims for money damages. The FDA

shall remain in this case as a defendant in Hadley’s claims for injunctive and declaratory relief.

IT IS SO ORDERED.
DATED: November 20, 2018

                                              s/ J. Phil Gilbert
                                              J. PHIL GILBERT
                                              DISTRICT JUDGE
